DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 8/20/2021 with respect to 35 USC §112 rejection of claims 1,11,20 have been fully considered and are persuasive.  Applicant has amended claims to remove static data values. The 35 USC §112 rejection of claims 1,11,20 has been withdrawn. 

Allowable Subject Matter
Claim 1,4-11,14-21,25-27 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 11, 20 and 27. The closest found prior art are Wilson et al (US 20090138386 A1), Hinkski (US 20160049010 A1) and Lee et al (US 20180150810 A1)

Wilson discloses system and method for delivering interactive online documents such as financial statements and other documents ([0006]).  Wilson discloses enables account holder to access interactive statement from a secure statement store ([0034]) at a regular interactive time such as weekly, monthly quarterly ([0027]). Wilson discloses transaction history including records of transactions made by an accountholder ([0043]).  

Hinkski discloses computerized method for generate an augmented document display including receiving document image from an augmented reality device ([0007]). Hinkski discloses determining data associated with a document that is being viewed by a user including document identification ([0044]). Hinkski discloses presenting document support information on an augmented reality display to show field values ([0111]). 

Lee discloses augmented reality system to display overlay virtual objects onto tangible objects including using camera to capture images of a physical document ([0004]). Lees discloses augmented reality user device that generates and uses document tokens to allow a user to send information for requesting potentially sensitive information for a document ([0026]). 

Neither Wilson, Hinkski nor Lee, alone or in combination, teach the claim limitation of account statement template document including one or more section headers, section headers include images of the non-user account statement template and augmented reality output converting the non-user specific account statement template document to a user specific account statement document that includes at least some of the current personal data displayed in relation to the document markers.  It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 11, 20 and 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion

                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619